Shaw, C. J.
One of the objections urged in the present *466case, against the right of the plaintiffs to recover, was, that no additional funds had come to the hands of the administrators ; and, on the trial, the court ruled that this question was not open to the defendants. We are now called upon to revise that decision, and the question is,, whether it is competent for this court, upon an appeal from the decision of the commissioners, allowing the claims of the plaintiffs, to go into and consider the question of fact, upon which the judge of probate opened the commission. The statute (Rev. Sts. c. 68, <§> 20) provides, that every creditor of an insolvent estate, who shall not present his claim for allowance to the commissioners, shall be forever barred from recovering the same, “ unless further assets of the deceased shall come to the hands of the executor or administrator after the decree of distribution,” in which case, the claim may be proved, allowed, and paid, in the same manner as claims for contingent debts. Whenever a creditor applies to the judge of probate, under this provision, his petition must set forth a case, which brings him within the exception, namely, he must allege that further assets have come to the hands of the executor or administrator, and he must substantiate this allegation by proof. This may be a very difficult question to decide. The assets of the estate may have consisted in part of doubtful claims, which, in the final settlement, have been treated as worthless. But some one of the debtors comes to an estate, and is able to pay. Assets may thus come to the hands of the executor sufficient to pay all the debts. The creditors thereupon petition the judge of probate to open the commission, on the ground of the newly discovered assets. We think this is a judicial question for the decision of the judge, and that his decision thereon is final and conclusive, unless appealed from by the party against whom it is made. If the defendants were dissatisfied with the decision of the judge in the present case, an appeal should have been taken at the time. The question whether this was a case for opening the commission should have been made then and in the manner suggested. It is now tio late. The present is not *467an appeal from, the decision of the judge of probate, opening the commission, but an appeal from the decision of the commissioners, allowing the claims of the plaintiffs.
A second objection was, that these claims are barred by the statutes of limitation. But, we think, that neither the general provision of the statute (c. 120, § 1), nor that by which proceedings against executors and administrators are limited to two years and thirty days (Rev. Sts. c. 120, <§. 10), is applicable to the case of a creditor of an insolvent estate ; for the reason, that such creditor cannot bring an action, but is only entitled to file his claim before the commissioners, within the time allowed by law. When the commission is closed, every creditor, who has not proved his claim, is forever barred, unless he brings himself within the exception, that is, unless he proves that further assets have come to the estate. If such a creditor proves that further assets have been received, he is then entitled to proceed with his claim in the manner provided by the statute. We think the claims of these plaintiffs are not barred by the statutes of limitation.
The remaining question is, whether these claims have been adjudicated upon and disallowed by the first commission. The suggestion is, that they were presented to the commissioners, and were not allowed, and were thus adjudicated upon. The facts appear to be, that, under the second specification of defence, the defendants produced from the records of the probate court the report of the commissioners containing a list of the claims presented to them, with a memorandum against each of the decision of the commissioners relative thereto. Against the claims of the plaintiffs were written the words “ not allowed as on file.” The phrase “ not allowed ” is equivocal, and the words “ as on file ” refer to something else as explanatory of the short entry. It is true, that a written document is not to be explained by parol evidence ; but, where a written document refers to something else, for explanation, that becomes competent evidence, whether it be parol or in writing, as a part of such written document. The files of the commissioners, thus referred to, being produced, *468it appears therefrom, that these claims were not adjudicated upon, but were filed merely as notice that such claims were in existence, and that, when the report was made, they were considered as withdrawn. The report was not a judgment, but was open to explanation by extraneous proof, as already stated. The claims of the plaintiffs are consequently well proved, and judgment must be entered accordingly, and the cases remitted to the probate court for further proceedings.